     Case 2:18-cv-00187-D-BR Document 1 Filed 10/02/18                    Page 1 of 6 PageID 1


                                        UNITED STATES DISTRICT COURT
                                         NORTHERN DISTRICT OF TEXAS
                                             AMARILLO DIVISION

 TIFFANY DYER,
 Plaintiff,
 v.                                                            Civil Action No. _______________

 WAL-MART STORES, INC., WAL-
 MART STORES TEXAS, LLC AND
 CARLOS CASTANEDA,
 Defendants


                                        PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

          NOW COMES, your Plaintiff, TIFFANY DYER, complaining of and about WAL-

MART STORES, INC., and CARLOS CASTANEDA hereinafter called Defendants, and for

cause of action would respectfully show this Honorable Court the following:

                                                  A. PARTIES

          1.         Plaintiff, TIFFANY DYER, is a United State citizen and an individual that is a

resident of the State of Texas.

          2.         On information and belief Defendant, WAL-MART STORES, INC. the parent

company of WAL-MART STORES TEXAS, LLC, is a Delaware corporation with a place of

business at 702 S.W. 8th Street, Bentonville, Arkansas 72716 and may be served with process by

serving its registered agent, CT Corporation System, 1999 Bryan St, Ste. 900, Dallas, Texas

75201-3136.

          3.         On information and belief, Defendant, WAL-MART STORES TEXAS, LLC is

a Delaware limited liability company, with a place of business at 702 S.W. 8th Street,




Dyer- Original Complaint: Page 1 of 6
     Case 2:18-cv-00187-D-BR Document 1 Filed 10/02/18                      Page 2 of 6 PageID 2


Bentonville, Arkansas 72716 and may be served with process by serving its registered agent, CT

Corporation System, 1999 Bryan St, Ste. 900, Dallas, Texas 75201-3136.

          4.         Defendant, CARLOS CASTANEDA is a Texas resident and may be served with

process at his place of employment at 1701 N 23rd St, Canyon, TX 79015 or wherever he may

be found.

                                            B. JURISDICTION

          5.         This Court has subject matter of this action pursuant to 28 U.S.C. § 1331 because

this action is based on Title VII of the Civil Rights Act and because Plaintiff worked in this

district.

                                                 C. VENUE

            6.       Venue is proper in this district under 42 U.S.C. §2000e-5(f)(3) because the unlawful

employment practices alleged in this Complaint were committed within the Northern District of

Texas.

                          D. EXHAUSTION OF ADMINISTRATIVE REMEDIES

            7.       Plaintiff timely filed a charge of discrimination against defendant with the Equal

Employment Opportunity Commission (EEOC) and was issued a Dismissal and Notice of Right

to Sue dated July 5, 2018. Plaintiff files this complaint within 90 days after receiving a notice of

the right to sue from the EEOC. A copy of the notice of the right to sue is attached as Exhibit “A”.

                      E. COUNT 1- SEXUAL HARASSMENT UNDER TITLE VII

            8.        Plaintiff, TIFFANY DYER, is a female employee protected under Title VII.

Plaintiff, TIFFANY DYER, was hired on May 23, 2016, as a Department Manager over the

stationery and housewares departments of Wal-Mart Supercenter #793 located at 1701 N 23rd St,

Canyon, TX 79015,



Dyer- Original Complaint: Page 2 of 6
     Case 2:18-cv-00187-D-BR Document 1 Filed 10/02/18                 Page 3 of 6 PageID 3


             9.      Defendant, WAL-MART STORES, INC. and WAL-MART STORES TEXAS,

LLC are collectively referred to as “WAL-MART” for purposes of this complaint and until such

time as discovery is complete, is an employer within the meaning of Title VII, is engaged in an

industry affecting commerce, and has 15 or more employees for each working day in each of 20

or more calendar weeks in the current or preceding calendar year.

             10.     Defendant, CARLOS CASTANEDA, Plaintiff's supervisor, is employed by

Defendant, WAL-MART, as an Assistant Manager at Walmart Supercenter #793 located at 1701

N 23rd St, Canyon, TX 79015.

             11.     Defendant CARLOS CASTANEDA intentionally discriminated against plaintiff

in violation of Title VII by subjecting plaintiff to quid pro quo sexual harassment. Specifically,

Carlos Castaneda discriminated against plaintiff by following Plaintiff into the electrical room and

with his pants down and physically grabbing Plaintiff and attempting to force her to kiss him. At

times pertinent hereto, Defendant CASTANEDA created a hostile working environment for your

Plaintiff.

             12.     Defendant WAL-MART is strictly liable for CARLOS CASTANEDA’s

discriminatory conduct because Carlos Castaneda took a tangible employment action against

Plaintiff, TIFFANY DYER, that significantly changed Plaintiff's employment status. After

reporting the incident Defendant, CARLOS CASTANEDA, remained the Plaintiff, TIFFANY

DYER’s, direct supervisor. Plaintiff, TIFFANY DYER was constructively discharged on

December 1, 2017.

                                        F. COUNT 2-FALSE IMPRISONMENT

             13.     Defendant, CARLOS CASTANEDA, willfully detained Plaintiff, TIFFANY

DYER, by closing the door to the electrical room shutting only himself and her inside without a



Dyer- Original Complaint: Page 3 of 6
     Case 2:18-cv-00187-D-BR Document 1 Filed 10/02/18                       Page 4 of 6 PageID 4


way in which Plaintiff could retreat against Defendant CASTANEDA’s advances and predatory

practices.

            14.      Plaintiff, TIFFANY DYER, did not consent to the detention.

            15.      Defendant, CARLOS CASTANEDA, had no legal authority or justification to

detain Plaintiff, TIFFANY DYER.

            16.      Defendant, CARLOS CASTANEDA’s, wrongful act caused injury to Plaintiff,

TIFFANY DYER, which resulted in damages.

                               G. COUNT 3-NEGLIGENT HIRING/TRAINING

            17.      Defendant, WAL-MART, had a legal duty to hire and train competent

employees.

            18.      Defendant, WAL-MART breached the duty when Defendant negligently hired

and trained CARLOS CASTANEDA with knowledge of his prior sexual advances on other

female employees at other stores.

            19.      Defendant, WAL-MART, breach of its duty to hire and train competent

employees proximately caused injury to Plaintiff, TIFFANY DYER, which resulted in the

following damages:

                                                F. DAMAGES

            20.       As a direct and proximate result of defendant’s conduct, plaintiff suffered the

  following injuries and damages.


            a..      Plaintiff was constructively discharged from employment with defendant.
                     Although plaintiff has diligently sought other employment, she has been unable to
                     find other equally paying employment and incurred mental health expenses for
                     treatment as a result of the incident made the basis of this suit.

            b.       Plaintiff suffered loss of her pension or retirement benefits.



Dyer- Original Complaint: Page 4 of 6
     Case 2:18-cv-00187-D-BR Document 1 Filed 10/02/18                       Page 5 of 6 PageID 5


            c.       Plaintiff seeks compensation for all lost wages and benefits, including loss of Social
                     Security benefits. Reinstatement of plaintiff in her previous position is impractical
                     and unworkable. Therefore, plaintiff seeks an award of front pay and retirement
                     benefits to compensate her.

            d.       Plaintiff suffered mental anguish and emotional distress in the form of Post
                     Traumatic Stress Syndrome.

                                        G. ATTORNEY FEES & COSTS

          21.        Plaintiff is entitled to an award of attorney fees and costs under Title VII, 42

          U.S.C. §2000e-5(k).

                                                 H. PRAYER

          22.         For these reasons, Plaintiff asks for judgment against defendants for the

following:

            a.       A permanent injunction to stop the unlawful employment practices of Defendant
                     Castaneda, affirmative action to rehire your Plaintiff in the same or similar capacity
                     at the same or similar rate of pay with benefits, front pay, back pay and/or
                     compensatory damages.

            b.       Punitive damages in an amount not to exceed two million dollars and as determined
                     by the trier of fact.

            c.       Prejudgement and postjudgment interest at the highest rate allowed by law.

            d.       Reasonable attorney’s fees to prosecute this matter.

            e.       Order Defendant, WAL-MART to provide training to its officers, managers and
                     employees regarding discriminatory harassment in the workplace.

            f.       Costs of suit.

            g.       All other relief the Court deems appropriate.




Dyer- Original Complaint: Page 5 of 6
     Case 2:18-cv-00187-D-BR Document 1 Filed 10/02/18            Page 6 of 6 PageID 6


                                        Respectfully submitted,

                                        The Warner law Firm
                                        101 S.E. 11th, Suite 301
                                        Amarillo, TX 79101
                                        Tele: 806.372.2595
                                        Fax: 866.397.9054


                                        By:/s/ Michael A. Warner
                                           MICHAEL A. WARNER
                                           State Bar No. 20827200
                                           Email:mike@thewarnerlawfirm.com
                                           Attorney for TIFFANY DYER




Dyer- Original Complaint: Page 6 of 6
